DETAILED ACTION
Notice of Corrections in Supplemental Notice of Allowance
This corrected notice of allowance has been submitted to correct the dependency of claims 6 and 16, which were previously entered as depending from cancelled claims 5 and 15.  Additionally, claim 11 was corrected to reflect consistency with the limitations of claim 1 and to establish proper antecedent basis for the limitations of claim 16.  A call was made to Attorney Michael P. Doerr on 04 January 2022 during which he approved these corrections.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s correction to the Drawings filed 25 October 2021 have been accepted. 
Allowable Subject Matter
Claims 1 through 4, 6 through 14, and 16 through 20 are allowed. 
The following is a response to Applicant’s communication filed on 25 October 2021 that included amendments, which have been entered.  On 09 December 2021, Examiner proposed amendments to independent claims 1 and 11 and the cancellation of claims 5 and 15. Applicant, through attorney Michael P. Doerr (Reg. 52,825) and via email dated 13 December 2021, approved by way of Examiner’s amendment, amendments to claims 1 and 11, and cancellation of claims 5 and 15.  As a result, claims 1 through 4, 6 through 14, and 16 through 20 are allowable. 
Claims 1 and 11 have been amended by Examiner’s amendment.  Claims 5 and 15 have been cancelled.  Claims 1 through 4, 6 through 14, and 16 through 20 are allowable.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given via email from Applicant’s representative Michael P. Doerr (Reg. 52,825) dated 13 December 2021, and verbally on 04 January 2022.
The application has been amended as follows:
Amendment to Claims:
This listing of claims will replace all prior versions and listings of claims in the application.
Listing of Claims:
(Currently Amended) A method comprising: 
charging, by a vehicle, a battery of a secondary transportation apparatus, during a vehicle portion of a route, the vehicle including an onboard electronic control module; authenticating, by a processor of the electronic control module, a user, based on image data obtained by an interior camera;
determining, using the processor of the electronic control module configured to execute instructions stored in a nontransitory computer-readable medium and in response to receiving an integrated transportation request, a route based on (i) at least one of a the vehicle and the user, and (ii) a destination associated with the integrated transportation request; 
displaying, using a display of the vehicle in communication with the processor, a graphical user interface element prompting the user to indicate whether to use a secondary transportation apparatus; 
receiving, using the processor, input from the user indicating whether to use the secondary transportation apparatus; 
in response to the input from the user indicating to use the secondary transportation apparatus: 
determining, using the processor of the electronic control module, the vehicle portion of the route and a secondary transportation apparatus portion of the route based on a depletion time of a battery of the secondary transportation apparatus or a battery level of the battery, the depletion time and battery level being determined based on the charging of the battery during the vehicle portion of the route, and at least one of (i) the location, (ii) the destination, (iii) an integrated transportation history associated with the user, and (iv) traffic information retrieved from a mapping application
displaying, using the display of the vehicle in communication with the 2Application No.: 16/677,041Docket No.: 4041 AJ-000658-US processor, navigation instructions for the vehicle portion while the vehicle is operating during the vehicle portion; 
of the electronic control module, navigation instructions for the secondary transportation apparatus portion of the route to a portable device associated with the user; and 
displaying, using a display of the portable device, the navigation instructions for the secondary transportation apparatus portion while the secondary transportation apparatus is operating during the secondary transportation apparatus portion; 
wherein the vehicle is an automobile and the secondary transportation apparatus is an electric vehicle that is stored inside of the automobile during the vehicle portion of the route.
(Original) The method of claim 1, wherein the integrated transportation history associated with the user of the vehicle includes information representing at least one of (i) a frequency of integrated transportation requests and (ii) distance information associated with secondary transportation apparatus portions of previous integrated transportation sessions.
(Original) The method of claim 2, wherein the distance information is defined by the 3Application No.: 16/677,041Docket No.: 4041 AJ-000658-US user.
(Original) The method of claim 1, wherein the traffic information represents at least one of a vehicle traffic density associated with the location and the destination.
(Canceled) 
(Currently amended) The method of claim1, wherein: the depletion time is based on an amount of time that a vehicle battery will provide power to the secondary transportation apparatus during the vehicle portion; and the battery level is based on the amount of time that the vehicle battery will provide power to the secondary transportation apparatus during the vehicle portion.
(Original) The method of claim 1, wherein the secondary transportation apparatus is one of a scooter and a bicycle.
(Original) The method of claim 1, further comprising providing, using a vehicle battery, power to a battery of the secondary transportation apparatus while the user is operating the vehicle.
(Original) The method of claim 1, further comprising transmitting, using the processor and in response to completing the vehicle portion, the secondary transportation apparatus portion to at least one of the portable device and the secondary transportation apparatus.
(Previously presented) The method of claim 1, further comprising receiving the integrated transportation request via one of the display of the vehicle and the portable device.
(Currently amended) A system comprising: 
a processor configured to execute instructions stored in a nontransitory computer- readable medium, wherein the instructions include: 
charging, by a vehicle, a battery of a secondary transportation apparatus, during a vehicle portion of a route, the vehicle including an onboard electronic control module; authenticating, by a processor of the electronic control module, a user, based on image data obtained by an interior camera;
in response to receiving an integrated transportation request, determining, using the processor of the electronic control module, a route based on (i) at least one of a location of the vehicle and the user, and (ii) a destination associated with the integrated transportation request; 
displaying, on a display of the vehicle in communication with the processor, a graphical user interface element prompting the user to indicate whether to use a secondary transportation apparatus; 
receiving input from the user indicating whether to use the secondary transportation apparatus; 
in response to the input from the user indicating to use the secondary transportation apparatus: 5Application No.: 16/677,041Docket No.: 4041 AJ-000658-US 
determining, using the processor of the electronic control module, the vehicle portion of the route and a secondary transportation apparatus portion of the route based on a depletion time of a battery of the secondary transportation apparatus or a battery level of the battery, the depletion time and battery level being determined based on the charging of the battery during the vehicle portion of the route,  and at least one of (i) the location, (ii) the destination, (iii) an integrated transportation history associated with the user, and (iv) traffic information retrieved from a mapping application; 

transmitting, using the processor of the electronic control module, the secondary transportation apparatus portion to a portable device associated with the user; and
displaying, on a display of the portable device, navigation instructions for the secondary transportation apparatus portion while the secondary transportation apparatus is operating during the secondary transportation apparatus portion; 
wherein: the vehicle is an automobile and the secondary transportation apparatus is an electric vehicle that is stored inside of the automobile during the vehicle portion of the route
(Original) The system of claim 11, wherein the integrated transportation history associated with the user of the vehicle includes information representing at least one of (i) a frequency of integrated transportation requests and (ii) distance information associated with secondary transportation apparatus portions of previous integrated transportation sessions.
(Original) The system of claim 12, wherein the distance information is defined by the user.
(Original) The system of claim 11, wherein the traffic information represents at least one of a vehicle traffic density associated with the location and the destination.
(Canceled) 
(Currently amended) The system of claim 11, wherein: the depletion time is based on an amount of time that a vehicle battery will provide power to the secondary transportation apparatus during the vehicle portion; and the battery level is based on the amount of time that the vehicle battery will provide power to the secondary transportation apparatus during the vehicle portion.
(Original) The system of claim 11, wherein the secondary transportation apparatus is one of a scooter and a bicycle.
(Original) The system of claim 11, further comprising a vehicle battery configured to provide power to a battery of the secondary transportation apparatus while the user is operating the vehicle.
(Original) The system of claim 11, wherein the instructions further comprise, in response to completing the vehicle portion, transmitting the secondary transportation apparatus portion to at least one of the portable device and the secondary transportation apparatus.
(Previously Presented) The system of claim 11, wherein the instructions further comprise receiving the integrated transportation request via one of the display of the vehicle and the portable device.


REASONS FOR ALLOWANCE
Claims 1 through 4, 6 through 14, and 16 through 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claim Rejections – 35 USC §101
Examiner submits that the claims are directed to patent-eligible subject matter because the claims as amended for “charging, by a vehicle, a battery of a secondary transportation apparatus, during a vehicle portion of a route, the vehicle including an onboard electronic control module; authenticating, by a processor of the electronic control module, a user, based on image data obtained by an interior camera” provide meaningful limitations beyond generally linking the use of the abstract idea of gathering data to generate a transportation route to a particular technical environment.  As such, the claims integrate any recited abstract idea into a practical application through providing power to the secondary transportation apparatus and using image data to authenticate the user. 
Prior Art 
With respect to claims 1 and 11, Examiner asserts that none of the prior art, taken individually or in combination, teaches or suggests at least the following: charging, by a vehicle, a battery of a secondary transportation apparatus, during a vehicle portion of a route, the vehicle including an onboard electronic control module; authenticating, by a processor of the electronic control module, a user, based on image data obtained by an interior camera; determining, using the processor of the electronic control module configured to execute instructions stored in a nontransitory computer-readable medium and in response to receiving an integrated transportation request, a route based on (i) at 
In addition to the prior art of record, the closest prior art include Gerhardt et al. (2016/0031514) and Christen et al. (US 2019/0219411).  Gerhardt et al. discloses a multi-modal transportation system wherein an automobile is used to haul and charge an electric bike as secondary transportation vehicle.  In addition to the onboard electric bike charging system, Gerhardt et al. additionally discloses three way communication between a user device, the vehicle control system, and the electric bike, including journey communication.  Christen et al. discloses determining a charging completion time and determining a hand off point for multi-modal travel for a secondary transportation vehicle using the charging information.  Neither the preciously cited prior art nor Gerhardt et al. or Christen et al.  discloses authenticating a user based on image data obtained by an interior camera. None of the prior art, or newly cited references, taken individually or in any combination, teach, inter alia, the limitations discussed above with respect to independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Additional prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Gleeson-May et al. (US 2018/0012092) – recording a set of biometric signals and identifying the user from a predetermined user set can include: recording a set of images (e.g., image sequence, sequence of images) in response to detection of user proximity to a vehicle, detecting a face within the image, extracting feature values from the detected face, and determining a driver identifier for a driver selected from a set of drivers based on the feature values. 
Zhang et al. (US 2018/0082585) - A navigation system for a vehicle and an auxiliary vehicle comprises a processing module configured to obtain information on an energy level of a power source in the auxiliary vehicle and determine a remaining traveling range of the auxiliary vehicle based on the energy level; and a navigation module configured to suggest at least one stop for the vehicle between a starting place and a destination based on the remaining traveling range of the auxiliary vehicle and an environment condition.
Gebhard, L., Golab, L., Keshav, S., & de Meer, H. (2016, June). Range prediction for electric bicycles. In Proceedings of the seventh international conference on future energy systems (pp. 1-11) (2016)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623